       Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 1 of 21 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ZURU (SINGAPORE) PTE., LTD;                   )
ZURU LLC;                                     )
ZURU INC.,                                    )
                                              )
       Plaintiffs,                            )                                Case No.:
                                              )
    v.                                        )
                                              )
 THE INDIVIDUALS, CORPORATIONS, LIMITED )
 LIABILITY COMPANIES, PARTNERSHIPS, AND )
 UNINCORPORATED ASSOCIATIONS                  )
 IDENTIFIED ON SCHEDULE A HERETO,             )
                                              )
       Defendants.                            )
                                              )
__________________________________________________
                                              )

                                           COMPLAINT

       Plaintiffs ZURU Inc., ZURU LLC and ZURU (Singapore) PTE., Ltd. (collectively

“Plaintiffs”), hereby allege as follows against the individuals, corporations, limited liability

companies, partnerships, and unincorporated associations and foreign entities identified on

Schedule A attached hereto (collectively, “Defendants”):

                                        INTRODUCTION

       1.      This action has been filed by Plaintiffs to combat online counterfeiters who trade

upon Plaintiffs’ reputation and goodwill by selling and/or offering for sale products in

connection with both the BUNCH O BALLOONS trademark, which is covered by U.S.

Trademark Registration No. 4709630, and the BUNCHO trademark, which is covered by U.S.

Trademark Registration 60860134 (together, the “BUNCH O BALLOONS Trademarks”); and

copyrights, which are covered by U.S. Copyright Office Registration No. VA 1-935-444. The

registrations are valid, subsisting, and in full force and effect. True and correct copies of the

federal trademark registration certificates for the BUNCH O BALLOON Trademarks, as well as


                                                  1
       Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 2 of 21 PageID #:2




a print out from the USPTO website evidencing ZURU Singapore PTE., LTD as the owner of the

BUNCH O BALLOONS trademark are attached hereto as Exhibit 1. A true and correct copy of

the federal copyright registration certificate for No. VA 1-935-444, for which Plaintiffs ZURU

LLC and ZURU Inc. own all copyrights as the exclusive licensee of Tinnus Enterprises, LLC is

attached hereto as Exhibit 2.

        2.      The Defendants create numerous fully interactive commercial internet stores

operating under the Defendant Domain Names and/or the Online Marketplace Accounts identified

in Schedule A attached hereto (collectively, the “Defendant Internet Stores”). The Defendants

design the Defendant Internet Stores to appear to be selling genuine Plaintiff products, while

selling inferior imitations of Plaintiffs’ products. The Defendant Internet Stores share unique

identifiers, such as design elements and similarities of the counterfeit products offered for sale,

establishing a logical relationship between them and suggesting that Defendants’ illegal operations

arise out of the same transaction, occurrence, or series of transactions or occurrences. Defendants

attempt to avoid liability by going to great lengths to conceal both their identities and the full scope

and interworking of their illegal counterfeiting operation. Plaintiffs are forced to file this action to

combat Defendants’ counterfeiting of Plaintiffs’ registered trademark and copyrights, as well as to

protect unknowing consumers from purchasing unauthorized BUNCH O BALLOONS products

over the Internet. Plaintiffs have been and continue to be irreparably damaged through consumer

confusion, dilution, and tarnishment of their valuable trademark and copyrights as a result of

Defendants’ actions and seek injunctive and monetary relief.

        3.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events

giving rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois

and in this Judicial District. In addition, each Defendant has offered to sell and ship infringing

products into this Judicial District.




                                                    2
        Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 3 of 21 PageID #:3




                                  JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction over the trademark

infringement and false designation of origin claims in this action pursuant to the provisions of

the Lanham Act, 15 U.S.C. § 1051 et seq., 28 U.S.C. § 1338(a)–(b), and 28 U.S.C. § 1331. This

Court has original subject matter jurisdiction over the copyright claim pursuant to the Copyright

Laws of the United States, 17 U.S.C. § 101 et seq., 28 U.S.C. § 1338(a)–(b), and 28 U.S.C. §

1331.

        5.      This Court has jurisdiction over the unfair deceptive trade practices claim in this

action that arise under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a) because

the state law claims are so related to the federal claims that they form part of the same case or

controversy and derive from a common nucleus of operative facts.

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, because each of the Defendants directly

targets consumers in the United States, including Illinois, through at least Defendant Internet

Stores. Specifically, Defendants are reaching out to do business with Illinois residents by

operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of either one or both of Plaintiffs’ trademarks.

Each of the Defendants has targeted sales from Illinois residents by operating online stores that

offer shipping to the United States, including Illinois, accept payment in U.S. dollars, and, on

information and belief, has sold products bearing counterfeit versions of either one or both of

Plaintiffs’ federally registered trademarks to residents of Illinois. Each of the Defendants is

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully

caused Plaintiffs substantial injury in the State of Illinois. Venue is proper in this Court pursuant

to 28 U.S.C. §§ 1391(b)(2) and 1400(a) because Defendants have committed acts of copyright

infringement in this judicial district, do substantial business in the judicial district, have

registered agents in this judicial district, and reside or may be found in this district.



                                                   3
       Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 4 of 21 PageID #:4




                                         THE PLAINTIFF

       7.      Plaintiff ZURU (Singapore) PTE., Ltd. is a Singapore entity and is the registered

owner of the BUNCH O BALLOONS Trademarks referred to above and with their federal

registrations attached as Exhibit 1.

       8.      Plaintiff ZURU LLC is a limited liability company organized under the laws of

Oregon with offices in El Segundo, California.

       9.      Plaintiff, ZURU Inc. is a corporation incorporated under the law of the British

Virgin Islands and a Hong Kong registered company with offices in Kowloon, Hong Kong.

Plaintiff Zuru Inc. has received an exclusive license and grant of all rights in this action for the

BUNCH O BALLOON Trademarks from ZURU (Singapore) PTE, Ltd.

       10.     Plaintiffs ZURU (Singapore) PTE., Ltd., ZURU LLC and ZURU Inc. are

members of the ZURU Group of companies, which has grown into a diversified global enterprise

(collectively “ZURU”). ZURU has earned an international reputation for quality, reliability and

value and is credited for many breakthroughs that have occurred in the toy industry. ZURU is an

exclusive licensee and official source of BUNCH O BALLOONS products in the United States,

which include the following:




                                                  4
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 5 of 21 PageID #:5



                                        ONE         HOW IT WORKS TOP TIPS PRODUCTS WHERE TO BUY SPLASH TO WIN 00   00 4,4   English




     BUNCH 0 BALLOONS X-SHOT                   BUNCH 0 BALLOONS 3 PACK                     BUNCH 0 BALLOONS 3 PACK
    WATER BLASTER VALUE PACK                                                                [WHITE, NAVY BLUE & RED]




                                                                                                BUNCH 0 BALLOONS
                                                                                                  Grenades/Slip N'

                         —
                         7
                          !
             Bunch

             Balloons


     BUNCH 0 BALLOONS B PACK                       BUNCH 0 BALLOONS
                                                     FILLER/SOAKER




                                                                                          BUNCH 0 BALLOONS MARVEL
                                                                                              AVENGERS 3 PACK




   BUNCH 0 BALLOONS LAUNCHER                  BUNCH 0 BALLOONS LAUNCHER
                                                      VALUE PACK



                                      HOME HOW IT WORKS TOP TIPS PRODUCTS WHERE TO BUY SPLASH TO WIN 00   00                 En.""




     BUNCH 0 BALLOONS MEGA                     BUNCH 0 BALLOONS MINION 3                        BUNCH 0 BALLOONS PROMO
            CATAPULT

                                                           PACK                                           PACK


                                                                                         BUNCH 0 BALLOONS SPLASH TO
                                                                                                  WIN 3 PACK




                                                      Ct VIEW DETAILS


    BUNCH 0 BALLOONS QUICK                      BUNCH 0 BALLOONS SLINGSHOT


       CONNE CT OR ADA PTOR


                                                                                            BUNCH 0 BALLOONS WATER
                                                                                              SLIDE [1 LANE] + 3 PACK




  B UN C H 0 BA LLO O N S SP LA T BA T BUN C H 0 BA L L O O N S SPL A T BA T


                                                          CRICKET




                                                                        5
 Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 6 of 21 PageID #:6




see https://www.bunchoballoons.com/products/ (Please note: the above images are
from prior iterations of Plaintiffs’ website and may not be current).

       11.     Since August 2014, the BUNCH O BALLOONS mark is and has been

the subject of substantial and continuous marketing and promotion by Plaintiffs.

Plaintiffs have and continue to widely market and promote the BUNCH O

BALLOONS mark in the industry and to consumers. Plaintiffs’ promotional efforts

include — by way of example but not limitation — substantial print media, the

BUNCH O BALLOONS website and social media sites, and point of sale materials.

The BUNCHO mark similarly has been the subject of substantial marketing by the
Plaintiffs including by way of the same promotional efforts.

       12.     Both of the BUNCH O BALLOONS Trademarks are distinctive and

identify the merchandise as goods from Plaintiffs. The registrations for the BUNCH O

BALLOONS Trademarks constitute prima facie evidence of their validity and of

Plaintiffs’ exclusive right to use those trademarks pursuant to 15 U.S.C. § 1057(b).

       13.     The BUNCH O BALLOONS trademark qualifies as a famous mark, as

that term is used in 15 U.S.C. §1125 (c)(1), and has been continuously used and never

abandoned.

       14.     Plaintiffs have expended substantial time, money, and other resources in

developing, advertising and otherwise promoting the BUNCH O BALLOONS

Trademarks. As a result, products bearing either or both of the BUNCH O

BALLOONS Trademarks are widely recognized and exclusively associated by

consumers, the public, and the trade as being products sourced from Plaintiffs.

       15.     Plaintiffs ZURU LLC and ZURU Inc. own all exclusive rights,

including without limitation the rights to reproduce the copyrighted work in copies, to

prepare derivative works based upon the copyrighted work, and to distribute copies of

the copyrighted work to the public by sale or other transfer of ownership, or by rental,

lease, or lending, in various copyrights for the BUNCH O BALLOONS products as the


                                            6
 Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 7 of 21 PageID #:7




exclusive licensee of Tinnus Enterprises, including without limitation copyrights

covered by U.S. Copyright Office Registration No. VA 1-935-444, as follows:




                                  THE DEFENDANTS
        16.     Defendants are individuals and business entities who, upon information

and belief, reside mainly in the People’s Republic of China or other foreign

jurisdictions. Defendants conduct business throughout the United States, including

within Illinois and in this Judicial District, through the operation of the fully interactive

commercial websites and online marketplaces operating under the Defendant Internet

Stores. Each Defendant targets the United States, including Illinois, and has offered to

sell and, on information and belief, has sold and continues to sell counterfeit BUNCH

O BALLOONS products to consumers within the United States, including Illinois and

in this Judicial District.

                   THE DEFENDANTS’ UNLAWFUL CONDUCT

        17.     The success of the BUNCH O BALLOONS brand has resulted in its

counterfeiting. Plaintiffs have identified numerous domain names linked to fully

interactive websites and marketplace listings on platforms such as Ebay, Amazon, DH



                                              7
 Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 8 of 21 PageID #:8




Gate, ECrater, Etsy, Alibaba, and AliExpress, including the defendant Internet Stores,

which were offering for sale, selling, and importing counterfeit BUNCH O

BALLOONS products to consumers in this Judicial District and throughout the United

States. Defendants have persisted in creating the Defendant Internet Stores. Internet

websites like the Defendant Internet Stores are estimated to receive tens of millions of

visits per year and to generate over $135 billion in annual online sales. According to an

intellectual property rights seizures statistics report issued by the United States

Department of Homeland Security, the manufacturer’s suggested retail price (“MSRP”)

of goods seized by the U.S. government in fiscal year 2017 was over $1.2 billion.

Internet websites like the Defendant Internet Stores are also estimated to contribute to

tens of thousands of lost jobs for legitimate businesses and broader economic damages

such as lost tax revenue every year.

       18.     On personal knowledge and belief, Defendants facilitate sales by

designing the Defendant Internet Stores so that they appear to unknowing consumers to

be authorized online retailers, outlet stores, or wholesalers selling genuine BUNCH O

BALLOONS products. Many of the Defendant Internet Stores look sophisticated and

accept payment in U.S. dollars via credit cards, Western Union, and PayPal. Defendant

Internet Stores often include images and design elements that make it very difficult for

consumers to distinguish such counterfeit sites from an authorized website. Defendants

further perpetuate the illusion of legitimacy by offering “live 24/7” customer service

and using indicia of authenticity and security that consumers have come to associate

with authorized retailers, including the McAfee® Security, VeriSign®, Visa®,

MasterCard®, and PayPal® logos.

       19.     Plaintiffs have not licensed or authorized Defendants to use the BUNCH

O BALLOONS Trademarks or copyrights, and none of the Defendants are authorized

retailers of genuine BUNCH O BALLOONS products.



                                             8
 Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 9 of 21 PageID #:9




       20.     On personal knowledge and belief, Defendants also deceive unknowing

consumers by using the BUNCH O BALLOONS trademarks without authorization

within the content, text, and/or meta tags of their websites to attract various search

engines crawling the Internet looking for websites relevant to consumer searches for

BUNCH O BALLOONS products. Additionally, upon information and belief,

Defendants use other unauthorized search engine optimization (“SEO”) tactics and

social media spamming so that the Defendant Internet Stores listings show up at or near

the top of relevant search results and misdirect consumers searching for genuine

BUNCH O BALLOONS products. Further, Defendants utilize similar illegitimate SEO

tactics to propel new domain names to the top of search results after others are shut

down. As such, Plaintiffs also seek to disable Defendant Domain Names owned by

Defendants that are the means by which the Defendants could continue to sell

counterfeit BUNCH O BALLOONS products into this District.

       21.     On personal knowledge and belief, Defendants also deceive unknowing

consumers by using the BUNCH O BALLOONS copyrights without authorization

within the product descriptions of their Defendant Internet Stores to attract customers.

       22.     On information and belief, Defendants go to great lengths to conceal

their identities and often use multiple fictitious names and addresses to register and

operate their massive network of Defendant Internet Stores. For example, it is common

practice for counterfeiters to register their domain names with incomplete information,

randomly typed letters, or omitted cities or states, as Defendants here have done. And

many Defendant Domain Names use privacy services that conceal the owners’ identity

and contact information. On personal knowledge and belief, Defendants regularly

create new websites and Online Marketplace Accounts on various platforms using the

identities listed in Schedule A to the Complaint, as well as other unknown fictitious

names and addresses. Such Defendant Internet Store registration patterns are one of

many common tactics used by the Defendants to conceal their identities, the full scope

                                             9
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 10 of 21 PageID #:10




and interworking of their massive counterfeiting operation, and to avoid being shut

down.

        23.    On personal knowledge and belief, even though Defendants operate

under multiple fictitious names, there are numerous similarities among the Defendant

Internet Stores. For example, some of the Defendant websites have virtually identical

layouts, even though different aliases were used to register the respective domain

names. In addition, the counterfeit BUNCH O BALLOONS products for sale in the

Defendant Internet Stores bear similarities and indicia of being related to one another,

suggesting that the counterfeit BUNCH O BALLOONS products were manufactured

by and come from a common source and that, upon information and belief, Defendants

are interrelated. The Defendant Internet Stores also include other notable common

features, including use of the same domain name registration patterns, unique shopping

cart platforms, accepted payment methods, check-out methods, meta data, illegitimate

SEO tactics, HTML user-defined variables, domain redirection, lack of contact

information, identically or similarly priced items and volume sales discounts, similar

hosting services, similar name servers, and the use of the same text and images.

        24.    In addition to operating under multiple fictitious names, Defendants in

this case and defendants in other similar cases against online counterfeiters use a

variety of other common tactics to evade enforcement efforts. For example,

counterfeiters like Defendants will often register new domain names or Online

Marketplace Accounts under new aliases once they receive notice of a lawsuit.1

Counterfeiters also often move website hosting to rogue servers located outside the



1
  https://www.ice.gov/news/releases/buyers-beware-ice-hsi-and-cbp-boston-warn-
consumers-about-counterfeit-goods-during (noting counterfeiters are adept at "setting
up online stores to lure the public into thinking they are purchasing legitimate good on
legitimate websites") (last visited April 9, 2021).


                                            10
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 11 of 21 PageID #:11




United States once notice of a lawsuit is received. Rogue servers are notorious for

ignoring take down demands sent by brand owners.2 Counterfeiters also typically ship

products in small quantities via international mail to minimize detection by U.S.

Customs and Border Protection. A 2012 U.S. Customs and Border Protection report on

seizure statistics indicated that the Internet has fueled “explosive growth” in the number

of small packages of counterfeit goods shipped through the mail and express carriers.

         25.   Further, counterfeiters such as Defendants typically operate multiple

credit card merchant accounts and PayPal accounts behind layers of payment gateways

so that they can continue operation in spite of Plaintiffs’ enforcement efforts. On

personal knowledge and belief, Defendants maintain off-shore bank accounts and

regularly move funds from their PayPal accounts to off-shore bank accounts outside the

jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from previous

similar cases indicates that offshore counterfeiters regularly move funds from U.S.-

based PayPal accounts to foreign-based bank accounts outside the jurisdiction of this

Court.

         26.   Defendants, without any authorization or license from Plaintiffs, have

knowingly and willfully used and continue to use the BUNCH O BALLOONS

Trademarks and copyrights in connection with the advertisement, distribution, offering

for sale, and sale of counterfeit BUNCH O BALLOONS products into the United

States and Illinois over the Internet. Each Defendant Internet Store offers shipping to

the United States, including Illinois and, on information and belief, each Defendant has




2
 While discussed in the context of false pharma supply chains, rogue internet servers
and sellers are a well-known tactic that have even been covered in congressional
committee hearings. https://www.govinfo.gov/content/pkg/CHRG-
113hhrg88828/html/CHRG-113hhrg88828.htm (last visited April 9, 2021).


                                            11
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 12 of 21 PageID #:12




offered to sell counterfeit BUNCH O BALLOONS products into the United States,

including Illinois.

        27.     Defendants’ use of the BUNCH O BALLOONS Trademarks and

copyrights in connection with the advertising, distribution, offering for sale, and sale of

counterfeit BUNCH O BALLOONS products, including the sale of counterfeit

BUNCH O BALLOONS products into Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiffs.

                                         COUNT I

TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)
           [Against Defendants Designated in Schedule A]
        28.     Plaintiffs repeat and incorporate by reference herein its allegations

contained in paragraphs 1-27 of this Complaint.

        29.     This is a trademark infringement action against Defendants based on

their unauthorized use in commerce of counterfeit imitations of the registered BUNCH

O BALLOONS Trademarks in connection with the sale, offering for sale, distribution,

and/or advertising of infringing goods. The BUNCH O BALLOONS Trademarks are

highly distinctive marks. Consumers have come to expect the highest quality from

Plaintiffs’ products provided under the BUNCH O BALLOONS Trademarks.

        30.     Defendants have sold, offered to sell, marketed, distributed, and

advertised, and are still selling, offering to sell, marketing, distributing, and advertising

products in connection with either one or both of the BUNCH O BALLOONS

Trademarks without Plaintiffs’ permission.

        31.     Plaintiff ZURU (Singapore) PTE., Ltd. is the registered owner of both

the BUNCH O BALLOONS Trademarks and Plaintiffs ZURU LLC and ZURU Inc. are

exclusive licensees and official sources of BUNCH O BALLOONS products. The

United States Registrations for the BUNCH O BALLOONS Trademarks (Exhibit 1) are


                                             12
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 13 of 21 PageID #:13




in full force and effect. Upon information and belief, Defendants have knowledge of

Plaintiffs’ rights in the BUNCH O BALLOONS Trademarks and are willfully

infringing and intentionally using counterfeits of the BUNCH O BALLOONS

Trademarks. Defendants’ willful, intentional, and unauthorized use of the BUNCH O

BALLOONS Trademarks is likely to cause and is causing confusion, mistake, and

deception as to the origin and quality of the counterfeit goods among the general

public.

          32.     Defendants’ activities constitute willful trademark infringement and

counterfeiting under 15 U.S.C. §§ 1114, 1117.

          33.     The injuries and damages sustained by Plaintiffs have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement,

promotion, offering to sell, and sale of counterfeit BUNCH O BALLOONS products.

          34.     Plaintiffs have no adequate remedy at law, and, if Defendants’ actions

are not enjoined, Plaintiffs will continue to suffer irreparable harm to their reputation

and the goodwill of their well-known BUNCH O BALLOONS Trademarks.

                                          COUNT II

                FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))
                    [Against Defendants Designated in Schedule A]
          35.     Plaintiffs repeat and incorporate by reference herein its allegations

contained in paragraphs 1-27 of this Complaint.

          36.     Defendants’ promotion, marketing, offering for sale, and sale of

counterfeit BUNCH O BALLOONS products has created and is creating a likelihood of

confusion, mistake, and deception among the general public as to the affiliation,

connection, or association with Plaintiffs or the origin, sponsorship, or approval of

Defendants’ counterfeit BUNCH O BALLOONS products by Plaintiffs.

          37.     By using the BUNCH O BALLOONS Trademarks in connection with

the sale of counterfeit BUNCH O BALLOONS products, Defendants create a false


                                              13
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 14 of 21 PageID #:14




designation of origin and a misleading representation of fact as to the origin and

sponsorship of the counterfeit BUNCH O BALLOONS products.

       38.     Defendants’ conduct constitutes willful false designation of origin and

misrepresentation of fact as to the origin and/or sponsorship of the counterfeit BUNCH

O BALLOONS products to the general public under 15 U.S.C. §§ 1114, 1125.

        39.    Plaintiffs have no adequate remedy at law, and, if Defendants’ actions

are not enjoined, Plaintiffs will continue to suffer irreparable harm to their reputation

and the goodwill of their brand.

                                       COUNT III

  VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES
                                 ACT
                       (815 ILCS § 510/1, et seq.)
             [Against Defendants Designated in Schedule A]
       40.     Plaintiffs repeat and incorporate by reference herein its allegations

contained in paragraphs 1-27 of this Complaint.

       41.     Defendants have engaged in acts violating Illinois law including, but not

limited to, passing off their counterfeit BUNCH O BALLOONS products as those of

Plaintiffs, causing a likelihood of confusion and/or misunderstanding as to the source of

their goods, causing a likelihood of confusion and/or misunderstanding as to an

affiliation, connection, or association with genuine BUNCH O BALLOONS products,

representing that their products have Plaintiffs’ approval when they do not, and

engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.

       42.     The foregoing acts of Defendants constitute a willful violation of the

Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510/1, et seq.

       43.     Plaintiffs have no adequate remedy at law, and Defendants’ conduct has

caused Plaintiffs to suffer damage to their reputation and goodwill. Unless enjoined by



                                            14
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 15 of 21 PageID #:15




the Court, Plaintiffs will suffer future irreparable harm as a direct result of Defendants’

unlawful activities.

                                        COUNT IV

              COPYRIGHT INFRINGEMENT (17 U.S.C. § 101, et seq.)
                 [Against Defendants Designated in Schedule A]
        44.     Plaintiffs repeat and incorporate by reference herein its allegations

contained in paragraphs 1-27 of this Complaint.

        45.     Plaintiffs ZURU LLC and ZURU Inc. own all exclusive rights,

including without limitation the rights to reproduce the copyrighted work in copies, to
prepare derivative works based upon the copyrighted work, and to distribute copies of

the copyrighted work to the public by sale or other transfer of ownership, or by rental,

lease, or lending, in various copyrights for the BUNCH O BALLOONS products as the

exclusive licensee of Tinnus Enterprises, including without limitation copyrights

covered by U.S. Copyright Office Registration No. VA 1-935-444.

        46.     Defendants have sold, offered to sell, marketed, distributed, and

advertised, and are still selling, offering to sell, marketing, distributing, and advertising

products in connection with the BUNCH O BALLOONS copyrights without Plaintiffs’

permission.

        47.     Defendants had access to the BUNCH O BALLOONS products

incorporating Plaintiffs’ registered copyrights before Defendants created their

Defendant Internet Stores.

        48.     Upon information and belief, Defendants have directly copied Plaintiffs’

copyrights for the BUNCH O BALLOONS products. Alternatively, Defendants’

representations of Plaintiffs’ copyrights for the BUNCH O BALLOONS products in

the Defendant Internet Stores are strikingly similar, or at the very least substantially

similar, to Plaintiffs’ copyrights for the BUNCH O BALLOONS products and

constitute unauthorized copying, reproduction, distribution, creation of a derivative


                                             15
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 16 of 21 PageID #:16




work, and/or public display of Plaintiffs’ copyrights for the BUNCH O BALLOONS

products. As just one example, Defendants deceive unknowing consumers by using the

BUNCH O BALLOONS copyrights without authorization within the product

descriptions of their Defendant Online Store to attract customers as follows:




 Plaintiffs’ U.S. Copyright Office                   Defendant Online Store selling
 Registration No. VA 1-935-444                       counterfeit Bunch O Balloons




       49.     Defendants’ exploitation of Plaintiffs’ copyrights for the BUNCH O

BALLOONS products in the Defendant Internet Stores constitutes infringement of

Plaintiffs’ copyrights for the BUNCH O BALLOONS products.

       50.     On information and belief, Defendants’ infringing acts were willful,

deliberate, and committed with prior notice and knowledge of Plaintiffs’ copyrights.

Each Defendant willfully, wantonly, and in conscious disregard and intentional

indifference to the rights of Plaintiffs made and distributed in the United States,

including this District, caused to be made and distributed in the United States, including

this District, and aided, abetted, contributed to, and participated in the unauthorized

making and distribution of the infringing Defendant Online Stores. Each Defendant



                                            16
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 17 of 21 PageID #:17




either knew, or should have reasonably known, that Plaintiffs’ BUNCH O BALLOONS

products were protected by copyright and their representations infringed on Plaintiffs’

copyrights. Each Defendant continues to infringe upon Plaintiffs’ rights in and to the

copyrighted work.

       51.     As a direct and proximate result of their wrongful conduct, Defendants

have realized and continue to realize profits and other benefits rightfully belonging to

Plaintiffs. Accordingly, Plaintiffs seek an award of damages pursuant to 17 U.S.C. §

504.

       52.     In addition to Plaintiffs’ actual damages, Plaintiffs are entitled to receive

the profits made by the Defendants from their wrongful acts, pursuant to 17 U.S.C. §

504(b). Each Defendant should be required to account for all gains, profits, and

advantages derived by each Defendant from their acts of infringement.

       53.     In the alternative, Plaintiffs are entitled to, and may elect to choose

statutory damages pursuant to 17 U.S.C. § 504(c), which should be enhanced by 17

U.S.C. § 504(c)(2) because of Defendants’ willful copyright infringement.

       54.     Plaintiffs are entitled to, and may elect to choose, injunctive relief under

17 U.S.C. § 502, enjoining any use or exploitation by Defendants of their infringing

work and for an order under 17 U.S.C. § 503 that any of Defendants’ infringing

products be impounded and destroyed.

       55.     Plaintiffs seek and is also entitled to recover reasonable attorneys’ fees

and costs of suit pursuant to 17 U.S.C. § 505.

       56.     Plaintiffs have no adequate remedy at law, and, if Defendants’ actions

are not enjoined, Plaintiffs will continue to suffer irreparable harm to their reputation

and the goodwill of their well-known BUNCH O BALLOONS copyrights.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants and each of

them as follows:

                                            17
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 18 of 21 PageID #:18




       1.      That Defendants, their affiliates, officers, agents, servants, employees,

attorneys, confederates, and all persons acting for, with, by, through, under, or in active

concert with them be temporarily, preliminarily, and permanently enjoined and

restrained from:

               a.      using the BUNCH O BALLOONS Trademarks or copyrights or

                       any reproductions, counterfeit copies, or colorable imitations

                       thereof in any manner in connection with the distribution,

                       marketing, advertising, offering for sale, or sale of any product

                       that is not a genuine BUNCH O BALLOONS product or is not

                       authorized by Plaintiffs to be sold in connection with the

                       BUNCH O BALLOONS Trademarks or copyrights;

               b.      passing off, inducing, or enabling others to sell or pass off any

                       product as a genuine BUNCH O BALLOONS product or any

                       other product produced by Plaintiffs that is not Plaintiffs’ or not

                       produced under the authorization, control, or supervision of

                       Plaintiffs and approved by Plaintiffs for sale under the BUNCH

                       O BALLOONS Trademark or copyrights;

               c.      committing any acts calculated to cause consumers to believe

                       that Defendants’ counterfeit BUNCH O BALLOONS products

                       are those sold under the authorization, control, or supervision of

                       Plaintiffs, or are sponsored by, approved by, or otherwise

                       connected with Plaintiffs;

               d.      further infringing the BUNCH O BALLOONS Trademarks or

                       copyrights and damaging Plaintiffs’ goodwill;

               e.      otherwise competing unfairly with Plaintiffs in any manner;

               f.      shipping, delivering, holding for sale, transferring, or otherwise

                       moving, storing, distributing, returning, or otherwise disposing

                                            18
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 19 of 21 PageID #:19




                       of, in any manner, products or inventory not manufactured by or

                       for Plaintiffs, nor authorized by Plaintiffs to be sold or offered

                       for sale, and which bear any Plaintiff trademark or copy any

                       Plaintiff copyright, including the BUNCH O BALLOONS

                       Trademarks or copyrights or any reproductions, counterfeit

                       copies, or colorable imitations thereof;

               g.      using, linking to, transferring, selling, exercising control over, or

                       otherwise owning the Online Marketplace Accounts, the

                       Defendant Domain Names, or any other domain name or Online

                       Marketplace Account that is being used to sell or is the means by

                       which Defendants could continue to sell counterfeit BUNCH O

                       BALLOONS products; and

               h.      operating and/or hosting websites at the Defendant Domain

                       Names and any other domain names registered or operated by

                       Defendants that are involved with the distribution, marketing,

                       advertising, offering for sale, or sale of any product bearing

                       either or both of the BUNCH O BALLOONS Trademarks or

                       copyrights or any reproduction, counterfeit copy or colorable

                       imitation thereof that is not a genuine BUNCH O BALLOONS

                       product or not authorized by Plaintiffs to be sold in connection

                       with the BUNCH O BALLOONS Trademarks or copyrights.

       2.      That Defendants, within fourteen (14) days after service of judgment

with notice of entry thereof upon them, be required to file with the Court and serve

upon Plaintiffs a written report under oath setting forth in detail the manner and form in

which Defendants have complied with paragraph 1 above;

       3.      Entry of an Order that, at Plaintiffs’ choosing, the registrant of the

Defendant Domain Names shall be changed from the current registrant to Plaintiffs,

                                            19
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 20 of 21 PageID #:20




and that the domain name registries for the Defendant Domain Names, including, but

not limited to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and

the Public Interest Registry, shall unlock and change the registrar of record for the

Defendant Domain Names to a registrar of Plaintiffs’ selection, and that the domain

name registrars take any steps necessary to transfer the Defendant Domain Names to a

registrar of Plaintiffs’ selection; or that the same domain name registries shall disable

the Defendant Domain Names and make them inactive and untransferable;

       4.      Entry of an Order that, upon Plaintiffs’ request, those in privity with

Defendants and those with notice of the injunction, including any online marketplaces

such as AliExpress, Alibaba, Etsy, DHGate, ECrater, EBay and Amazon, social media

platforms such as Facebook, YouTube, LinkedIn, Twitter, Internet search engines such

as Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and domain

name registrars, shall:

               a.         disable and cease providing services for any accounts through

                          which Defendants engage in the sale of counterfeit BUNCH O

                          BALLOONS products using the BUNCH O BALLOONS

                          Trademarks or copyrights, including any accounts associated

                          with the Defendants listed on Schedule A;

               b.         disable and cease displaying any advertisements used by or

                          associated with Defendants in connection with the sale of

                          counterfeit BUNCH O BALLOONS products using the BUNCH

                          O BALLOONS Trademarks or copyrights; and

               c.         take all steps necessary to prevent links to the Defendant Domain

                          Names identified on Schedule A from displaying in search

                          results, including, but not limited to, removing links to the

                          Defendant Domain Names from any search index.



                                               20
Case: 1:21-cv-02180 Document #: 1 Filed: 04/22/21 Page 21 of 21 PageID #:21




         5.     That Defendants account for and pay to Plaintiffs all profits realized by

Defendants by reason of Defendants’ unlawful acts herein alleged, and that the amount

of damages for infringement of the BUNCH O BALLOONS Trademarks be increased

by a sum not exceeding three times the amount thereof as provided by 15 U.S.C. §

1117.

         6.     In the alternative, that Plaintiffs be awarded statutory damages pursuant

to 15 U.S.C. § 1117(c) of not less than $1,000 and not more than $2,000,000 for each

and every use of the BUNCH O BALLOONS Trademarks and statutory damages of not

less than $750 and not more than $30,000 for each and every infringement of Plaintiffs’

copyrights pursuant to 17 U.S.C. § 504(c), which should be enhanced to a sum of not

more than $150,000 by 17 U.S.C. § 504(c)(2) because of Defendants’ willful copyright

infringement;

         7.     That Plaintiffs be awarded its reasonable attorneys’ fees and costs; and

         8.     Award any and all other relief that this Court deems just and proper.


Dated:        April 22, 2021                  Respectfully submitted,

                                               s/ William E. Walsh
                                              William E. Walsh
                                              DENTONS US LLP
                                              233 S. Wacker Drive, Suite 5900
                                              Chicago, IL 60606
                                              (312) 876-8000
                                              william.walsh@dentons.com

                                              OF COUNSEL
                                              Charles E. Dorkey III (pro hac vice motion
                                              forthcoming)
                                              1221 Avenue of the Americas, 25th Floor
                                              New York, NY 10020
                                              (212) 905-8330
                                              charles.dorkey@dentons.com
                                              Attorneys for Plaintiffs


                                            21
